Case 1:19-cv-05444-VSB-SDA Document 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

penn neenneen een eens wane noon 4
CHRISTINE OBENZA,
Plaintiff,
~against-
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
ween ene nee neem amen simnewneesan neenetnner tte nenneneeeee x

Filed 06/04/20 Page . 1 of 1

SDC SDNY

DOCUMENT

SLECTRONICALLY FILED
DOC #

DATE F MILED: _@lYlse oon =|

ane vs

    

 

 

19 CIVIL 5444 (VSB)SDA)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated June 3, 2020, the Report and Recommendation is ADOPTED in

its entirety, and the Commissioner's motion for judgment on the pleadings is GRANTED;

accordingly, the case is closed.

Dated: New York, New York
June 4, 2020

BY:

RUBY J. KRAJICK

 

Jerk of Court

Deputy Clerk
